Exhibit 10(d)31



AMENDMENT NO. 1 TO REFUNDING AGREEMENT
(SERIES 1999)

                    This Amendment No. 1, effective as of October 31, 2007, to
the Refunding Agreement ($22,095,000 Pollution Control Revenue Refunding Bonds,
Series 1999) between the Industrial Development Board of the Parish of
Calcasieu, Inc., a public corporation and instrumentality of the Parish of
Calcasieu, State of Louisiana (the "Issuer") and Entergy Gulf States, Inc., a
corporation of the State of Texas (the "Company"), dated as of May 1, 1998 (the
"Refunding Agreement"), is entered into among the Issuer, the Company and The
Bank of New York, as Trustee under the Trust Indenture, dated as of May 1, 1998,
between the Issuer and the Trustee (the "Indenture"). All capitalized terms not
herein defined shall have the meanings assigned to them in the Indenture.

                    WHEREAS, Section 10.4 of the Refunding Agreement provides
that the Refunding Agreement may not be effectively amended, changed, modified,
altered or terminated except in accordance with the provisions of the Indenture,
and no amendment to the Refunding Agreement shall be binding upon either party
to the Refunding Agreement until such amendment is reduced to writing and
executed by both parties thereto;

                    WHEREAS, Section 13.1 of the Indenture provides that the
Trustee may from time to time, and at any time, consent to any amendment, change
or modification of the Refunding Agreement for the purpose of curing any
ambiguity or formal defect or omission or making any other change therein which,
in the reasonable judgment of the Trustee, is not to the prejudice of the
Trustee or the holders of the Bonds;

                    WHEREAS, Section 13.3 of the Indenture provides that any
amendment to the Refunding Agreement shall not become effective unless and until
the Trustee shall have received an opinion of Bond Counsel to the effect that
such amendment will not adversely affect the exclusion of interest on the Bonds
from gross income for purpose of federal income taxation; and

                    WHEREAS, the Issuer, the Company and the Trustee now desire
to amend the Refunding Agreement to cure ambiguity or to make a change which is
not to the prejudice of the Trustee or the holders of the Bonds.

                    NOW, THEREFORE, in consideration of the premises and the
covenants and undertakings herein expressed, the parties hereto agree as
follows:



AMENDMENTS TO THE REFUNDING AGREEMENT



                    SECTION 1. Section 1.1 of Article I of the Refunding
Agreement is hereby modified by adding a definition of a "Corporation" after the
definition of "Company Mortgage Trustee" to read as follows:

> > " 'Corporation' and 'corporation' mean a corporation, association, company
> > (including, without limitation, limited liability company) or business
> > trust, in each case whose powers and purposes include performance of the
> > Company's obligations under the Refunding Agreement, and references to
> > 'corporate' and other derivations of 'corporation' herein shall be deemed to
> > include appropriate derivations of such entities."

                    SECTION 2. (A) In furtherance of the foregoing, references
in the Refunding Agreement to the corporate nature of the Company's existence
shall, upon and after giving effect to a consolidation of the Company with, or
merger of the Company with or into, or sale or other transfer of all or
substantially all of its assets, as the case may be, be deemed to refer to the
successor corporation.

                    (B) The Refunding Agreement shall be deemed amended and
modified to the extent necessary to give effect to the foregoing. Except as
amended and modified hereby, the Refunding Agreement shall remain in full force
and effect.



 I. 
    
    REPRESENTATIONS OF the ISSUER AND THE COMPANY

                    SECTION 1. Relying upon certain representations of the
Company, the Issuer hereby represents that this Amendment No. 1 has been
permitted by Article XIII of the Indenture, has been duly authorized by the
Issuer and all things necessary to make it a valid and binding agreement have
been done, and the Issuer has obtained an opinion of Bond Counsel to the same
effect.

                    SECTION 2. The Company hereby represents that the execution
and delivery by the Company of this Amendment No. 1 has been duly authorized by
the Board of Directors of the Company by appropriate resolutions of said Board
of Directors.



 I. 
    
    MISCELLANEOUS

    

    

                    SECTION 1. Whenever in this Amendment No. 1 either of the
parties hereto is named or referred to, this shall be deemed to include the
successors and assigns of such party, and all covenants and agreements in this
Amendment No. 1 contained by or on behalf of the Company, or by or on behalf of
the Issuer or the Trustee, shall bind and inure to the respective benefits of
the respective successors and assigns of such parties, whether so expressed or
not.

                    SECTION 2. This Amendment No. 1 shall be executed in several
counterparts, each of which shall be an original and all of which shall
constitute but one and the same instrument.

                    SECTION 3. The recitals contained in this Amendment No. 1
shall be taken as the statements of the Company, and the Trustee assumes no
responsibility for their correctness. The Trustee makes no representations as to
the validity or sufficiency of this Amendment No. 1.

[Signature Page Follows]

                    IN WITNESS WHEREOF, the Issuer, the Company and the Trustee
have caused this Amendment No. 1 to be executed in their respective corporate
names and their respective corporate seals to be hereunto affixed and attested
by their duly authorized officers, all as of the date first above written.

INDUSTRIAL DEVELOPMENT BOARD
OF THE PARISH OF CALCASIEU, INC.

 

By:/s/ W. Brent Lumpkin                                        
     President

 

Attest:


/s/ Otray J. Woods Jr.                                               
Secretary-Treasurer

 

 

ENTERGY GULF STATES, INC.



By: /s/ Steven C. McNeal                                            
      Steven C. McNeal
      Vice President and Treasurer

Attest:


/s/ Dawn A. Abuso                                                    
Dawn A. Abuso
Assistant Secretary


                THE BANK OF NEW YORK
                As Trustee


                By: /s/ Steven V.
Vaccarello                                            
                      Steven V. Vaccarello
                      Vice President

Attest:


/s/ Craig Wenzler                                                        
Craig Wenzler
Vice President


Executed sealed and delivered by
THE BANK OF NEW YORK
in the presence of:

 

/s/ Kathleen Perry                                                        


Kathleen Perry



 

/s/ Michael White                                                        


Michael White



 

 

 

STATE OF LOUISIANA

                                                        } ss.:

PARISH OF CALCASIEU

                    On this 12th day of July, 2007, before me, the undersigned
authority, duly commissioned, qualified and sworn within and for the State and
Parish aforesaid, personally appeared W. Brent Lumpkin and Otray J. Woods Jr. to
me known to be the identical persons who executed the foregoing instrument, who
declared and acknowledged to me, Notary, in the presence of the undersigned
competent witnesses, that they are the President and the Secretary-Treasurer of
the Industrial Development Board of the Parish of Calcasieu, Inc. (the
"Issuer"), respectively; that the seal impressed beside their signatures on the
foregoing instrument is the official seal of the Issuer; that the aforesaid
instrument was signed and sealed by them on this date on behalf of the Issuer;
and that the above-named persons acknowledge said instrument to be the free act
and deed of the Issuer.

/s/ W. Brent Lumpkin                                            


W. Brent Lumpkin
President



 

/s/ Otray J. Woods Jr.                                            


Otray J. Woods Jr.
Secretary-Treasurer



WITNESSES:



/s/ Becky R. Venissat                                    

 

 

/s/ Alexis Fetzer                                            

 

 

/s/ Charles Day Viccellio                                    


                         Charles Day Viccellio
                                Notary Public
                              Bar Roll #13062
               Parish of Calcasieu, State of Louisiana
                   My Commission is Issued for Life







STATE OF LOUISIANA

                                                        } ss.:

PARISH OF ORLEANS

                    On this 29th day of October, 2007, before me, the
undersigned authority, duly commissioned, qualified and sworn within and for the
State and Parish aforesaid, personally appeared Steven C. McNeal and Dawn A.
Abuso to me known to be the identical persons who executed the foregoing
instrument, who declared and acknowledged to me, Notary, in the presence of the
undersigned competent witnesses, that they are the Vice President and Treasurer
and Assistant Secretary of Entergy Gulf States, Inc. (the "Company"),
respectively; that the seal impressed beside their signatures on the foregoing
instrument is the official seal of the Company; that the aforesaid instrument
was signed and sealed by them on this date on behalf of the Company; and that
the above-named persons acknowledge said instrument to be the free act and deed
of the Company.



 

/s/ Steven C. McNeal                                                


Steven C. McNeal
Vice President and Treasurer



 

 

/s/ Dawn A. Abuso                                                    


Dawn A. Abuso
Assistant Secretary



 

WITNESSES:



/s/ Carol Gardsbane                                                   


Carol Gardsbane



 

/s/ Christina M. Edwards                                            


Christina M. Edwards



 

/s/ Mark Grafton Otts                                                


                             Mark Grafton Otts
                                Notary Public
               Parish of Orleans, State of Louisiana
              My Commission expires at my death.
                   Attorney Bar Roll No. 10280



 

 

STATE OF NEW YORK

                                                        } ss.:

COUNTY OF NEW YORK

                    On this 29th day of October, 2007, before me, the
undersigned authority, duly commissioned, qualified and sworn within and for the
State and County aforesaid, personally appeared Steven V. Vaccarello and Craig
Wenzler to me known to be the identical persons who executed the foregoing
instrument, who declared and acknowledged to me, Notary, in the presence of the
undersigned competent witnesses, that they are Vice President and Vice President
of The Bank of New York, as trustee (the "Trustee"), respectively; that the seal
impressed beside their signatures on the foregoing instrument is the official
seal of the Trustee; that the aforesaid instrument was signed and sealed by them
on this date on behalf of the Trustee; and that the above-named persons
acknowledge said instrument to be the free act and deed of the Trustee.



 

 

/s/ Steven V. Vaccarello                                    


Steven V. Vaccarello
Vice President



 

 

/s/ Craig Wenzler                                                


Craig Wenzler
Vice President



WITNESSES:



/s/ Kathleen Perry                                                            


Kathleen Perry



 

/s/ Michael White                                                            


Michael White



 

/s/ Christine S. Conway                                            


                           Christine S. Conway
                 Notary Public, State of New York
                              No. 01CO-4774419
                         Qualified in Queens County
                     Commission Expires 3/30/2010

